DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recite “effective amount” of gaseous mixture and it does not further clarify in the specification what is the effective amount that a patient needs to inhale. For these reasons, the concept of “effective amount” of gaseous mixture is indefinite.  
Claims 3 and 6 recite “a suitable time” and it is not clear what is considered a “suitable” or “unsuitable” time period, which is considered lacs antecedent basis. As stated in the specification, “suitable period of time” is depended on what is being examined, and it can be very short when generating breathing images or longer (weeks or months) for lung function overtime, but it’s unclear when stating in the claims. For each of these reasons, the claims are indefinite. 
Claims dependent (2-3 and 5-6) off of the rejected claims 1 and 4 are also rejected because they do not fix the issues under 35 U.S.C 112(b). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charles et al (US Patent No. 9254098 B2), and further view of Mukherjee (U.S. Pub. No. 20180134802 A1).
Regarding claim 1, Charles teaches a method for generating a magnetic resonance image of lungs of a patient (column 3, line 43-46) comprising:
the patient inhaling an effective amount of a gaseous mixture ( (b), column 3, line 46-47) comprising 520-79% of inert perfluorinated gas (column 3, line 48-49) and at least 21% of O2 (column 3, line 48-49); 
generating a magnetic resonance image of the lungs of the patient while at least some of the gaseous mixture is present in the lungs of the patient ((c), column 3, line 49-51);
and displaying the image ((d) and (iv) a visual output to a display, column 3, line 60-64).
Charles fails to teach the gaseous mixture comprising of 20-79% octafluorocyclobutane. However, Mukherjee teaches the combination of gases O2 and halogenated hydrocarbon gas of octafluorocyclobutane (paragraph [0280]).
Charles and Mukherjee are considered to be analogous to the claimed invention because they are in the same field of medical imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to modify Charles to incorporate the teachings of Mukherjee providing the use of gases combination of O2 and octafluorocyclobutane (Mukherjee, page 29, paragraph [0280]). Doing so would extended the longevity of the gases in the body though creating advantages for some applications (Mukherjee, page 29, paragraph [0280]).

Regarding claim 2, Charles teaches the method according to claim 1 wherein the gaseous mixture 10comprises 40-79% of perfluorinated gas (column 15, line 31-41).
Charles fails to teach the gaseous mixture comprising of 40-79% octafluorocyclobutane. However, Mukherjee teaches the combination of gases with the use of halogenated hydrocarbon gas, octafluorocyclobutane (paragraph [0280]).
Charles and Mukherjee are considered to be analogous to the claimed invention because they are in the same field of medical imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to modify Charles to incorporate the teachings of Mukherjee providing the use of gases combination of octafluorocyclobutane (Mukherjee, page 29, paragraph [0280]). Doing so would extended the longevity of the gases in the body though creating advantages for some applications (paragraph [0280]).

Regarding claim 3, Charles modified by Mukherjee teaches the method of according to claim 1 wherein following a suitable time period (respiratory cycle, column 3, line 52-57),
generating a second magnetic resonance image of the lungs of the patient while at least some of the gaseous mixture is present in the lungs of the patient (plurality of MRI images, column 3, line 60-66);
and comparing the second magnetic resonance image to the magnetic resonance image ((ix), (x), and (xi) graphic analysis, column 4, line 2-9).

Regarding claim 4, Charles teaches a method for generating a magnetic resonance image of lungs of a patient (column 3, line 43-46) comprising:
the patient inhaling an effective amount of a gaseous mixture ( (b), column 3, line 46-47) comprising 520-79% of inert perfluorinated gas (column 3, line 48-49) and at least 21% of O2 (column 3, line 48-49); 
generating a magnetic resonance image of the lungs of the patient while at least some of the gaseous mixture is present in the lungs of the patient ((c), column 3, line 49-51);
displaying the image ((d) and (iv) a visual output to a display, column 3, line 60-64);
and analyzing the image for regions of low ventilation (FIG 11, column 10, line 7-12 and column 33, line 28-47).
Charles fails to teach the gaseous mixture comprising of 20-79% octafluorocyclobutane. However, Mukherjee teaches the combination of gases O2 and halogenated hydrocarbon gas of octafluorocyclobutane (paragraph [0280]).
Charles and Mukherjee are considered to be analogous to the claimed invention because they are in the same field of medical imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to modify Charles to incorporate the teachings of Mukherjee providing the use of gases combination of O2 and octafluorocyclobutane (Mukherjee, page 29, paragraph [0280]). Doing so would extended the longevity of the gases in the body though creating advantages for some applications (paragraph [0280]).

Regarding claim 5, Charles teaches the method according to claim 4 wherein the gaseous mixture 10comprises 40-79% of perfluorinated gas (column 15, line 31-41).
Charles fails to teach the gaseous mixture comprising of 40-79% octafluorocyclobutane. However, Mukherjee teaches the combination of gases with the use of halogenated hydrocarbon gas, octafluorocyclobutane (paragraph [0280]).
Charles and Mukherjee are considered to be analogous to the claimed invention because they are in the same field of medical imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to modify Charles to incorporate the teachings of Mukherjee providing the use of gases combination of octafluorocyclobutane (Mukherjee, page 29, paragraph [0280]). Doing so would extended the longevity of the gases in the body though creating advantages for some applications (paragraph [0280]).

Regarding claim 6, Charles modified by Mukherjee teaches the method of according to claim 4 wherein following a suitable time period (respiratory cycle, column 3, line 52-57),
generating a second magnetic resonance image of the lungs of the patient while at least some of the gaseous mixture is present in the lungs of the patient (plurality of MRI images, column 3, line 60-66);
and comparing the second magnetic resonance image to the magnetic resonance image ((ix), (x), and (xi) graphic analysis, column 4, line 2-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH H NGUYEN whose telephone number is (571)272-8418. The examiner can normally be reached M-F 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Mattson can be reached on 408-918-7613. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                            
/ANH HOANG NGUYEN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SEAN D MATTSON/Primary Examiner, Art Unit 3793